Citation Nr: 0110766	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to accrued benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in Department of 
Veterans Affairs (VA) medical facilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from January 1943 to December 
1945.  He died in January 1998, and the appellant is his 
surviving spouse.

In February 1996, the regional office (RO) denied the 
veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151.  The veteran appealed that determination; however, he 
died in January 1998, prior to a decision by the Board of 
Veterans' Appeals (Board).  The appellant, who is the 
veteran's widow, expressed her desire to continue the 
veteran's claim, and subsequently perfected an appeal from 
the June 1998 RO rating decision which denied her claim for 
accrued benefits pursuant to 38 U.S.C.A. § 1151.  A hearing 
was held on February 9, 1999, in Washington, D.C., before the 
undersigned, who was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2000).  

In May 1999, the appeal was remanded for additional 
development.  As pointed out in the remand, in her testimony 
at her hearing before the undersigned, and in correspondence 
with the VA, the appellant has expressed her belief that the 
veteran's death was due to treatment he received, or failed 
to receive, while in a VA facility, and that she is claiming 
entitlement to continuing benefits.  Accordingly, the issue 
of entitlement to dependency and indemnity compensation (DIC) 
benefits, under the provisions of 38 U.S.C.A. § 1151, was 
remanded for initial consideration.  In May 2000, the RO 
denied that claim.  In June 2000, the appellant responded,  
reiterating her previous contentions that her husband was 
"murdered" by VA personnel in a VA facility, and requesting 
that the case be returned to the Board.  Although she did not 
formally appeal the May 2000 rating decision, it appears, 
from the content of her frequent correspondence with VA, that 
she believes that she is appealing the 38 U.S.C.A. § 1151 
issue as to all consequences which she feels resulted from 
his VA treatment, including, she believes, and has stated 
several times, his death.  

Nevertheless, her statement may be construed as a notice of 
disagreement.  A notice of disagreement is defined by 
regulation as follows:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  . 
. .

38 C.F.R. § 20.201 (2000).  Particularly when considered in 
the context of all earlier correspondence and other 
communications from the appellant since the death of her 
husband, which refer to his death as being caused by VA, her 
June 2000 statement must be accepted as a notice of 
disagreement.  She expressed disagreement with the 
determination, and although she did not identify a specific 
issue, the issue of entitlement to DIC under the provisions 
of 1151 was the only issue decided in the May 2000 rating 
decision.  Moreover, she expressed a desire for BVA review.  
However, there is no evidence that the RO issued a statement 
of the case in response.  When a claimant submits a timely 
notice of disagreement, she must be furnished a statement of 
the case.  38 U.S.C.A. § 7105(d)(1) (West 1991); Manlicon v. 
West, 12 Vet.App. 238 (1999); 38 C.F.R. § 19.26 (2000).  

Additionally, because the appellant's arguments concerning 
the accrued benefits aspect of her claim-additional 
disability-and the DIC aspect of the claim-the veteran's 
death-address essentially the same evidence and the same 
arguments, to decide one of the issues before the other has 
been fully developed for appellate consideration would be 
potentially prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, appellate 
consideration of the accrued benefits issue must be deferred 
pending the remand development.  

It must also be pointed out that 38 U.S.C.A. § 1151 was 
amended, effective in October 1997.  Previously, the law 
provided that a veteran who suffers an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.358 (1997).  

The law was amended to require negligence on the part of the 
VA.  Specifically, for claims filed on or after October 1, 
1997, the law provides that where any veteran suffers an 
injury, or an aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation, including DIC, shall be awarded in the 
same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151 (West Supp. 2000).  It is 
further provided that the disability must be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
medical personnel during VA hospitalization, treatment or 
examination or that it must be due to an event not reasonably 
foreseeable during VA hospitalization, treatment or 
examination.  Id. 

Clearly, the old law, which did not require negligence or 
other fault on the part of the VA, is clearly more favorable 
to the appellant; therefore, for the accrued benefits claim, 
which is based on a claim for benefits filed prior to October 
1997, the old law must be applied.  See Karnas.  However, the 
veteran died in January 1998; consequently, for the DIC 
claim, filed after October 1997, the new law must be applied.  

There has been another significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).   

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

As applied to the facts of this case, pursuant to the remand, 
a report of the Office of the Medical Inspector dated in June 
1999, concerning the veteran's VA treatment, was incorporated 
into the record.  This report refers to several VA 
hospitalizations of which the file does not contain records.  
Under the VCAA, these records must be obtained, if available.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must make all reasonable 
attempts to obtain and associate with the 
claims file the following VA treatment 
records:
? hospitalization in Fort Howard from 
November 3 to 8, 1990;
? hospitalization for four days in July 
1991;
? hospitalization in Fort Howard from 
February 5 to 9, 1992;
? hospitalization in Fort Howard from 
June 15 to September 2, 1992.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  Thereafter, the RO should review the 
appellant's claims for accrued benefits, 
and for DIC, both based on 38 U.S.C.A. 
§ 1151 (keeping in mind that the pre-
October 1997 version of the statute 
applies to the accrued benefits issue, 
while the revised version applies to the 
DIC issue), with consideration to the 
additional evidence.  If the decision as 
to the accrued benefits issue remains 
adverse to the appellant, she must be 
provided with a supplemental statement of 
the case (SSOC), and provided an 
appropriate period of time for response.

4.  If the claim for DIC, based on 
38 U.S.C.A. § 1151 remains adverse to the 
appellant, she must be furnished a 
statement of the case as to that issue.  
She should be, and herein is, informed 
that if she wishes to appeal this decision 
to the Board, she must timely submit a 
substantive appeal.

Thereafter, the case the case should be returned to the Board 
for appellate consideration.  The Board sincerely regrets the 
additional delay caused by remanding this case, but the law 
and regulations which require this development were propounded 
for the benefit of claimants, to ensure that every claim is 
fully developed.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




